DETAILED ACTION
This Office Action is in response to the amendment filed 6/1/2021.  Claims 1-2, 4-9, 11-16, and 18-20 are pending in this application.  Claims 1, 8, and 15 are independent claims.  This Office Action is made non-final after an RCE filed 6/16/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites receiving a numerical coefficient, a numerical constant, an operator and a grammatical rule set, determining the constant and operator to be likely included within a decomposition of the numerical coefficient, assigning a complexity cost to the numerical constant and operator, decomposing the coefficient into a mathematical expression(s) by taking into account a complexity cost of the mathematical expression(s) and the grammatical rule set, generating an expression tree representation of the decomposed numerical coefficient, and outputting the expression tree representation and mathematical expression(s). 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  For instance, receiving a numerical coefficient and decomposing 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  As noted above, the claim recites the additional elements of being “computer-
The claim also recites “receiving” the numerical constant, the operator, and the grammatical rule set “from a user”.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such data input operations are necessary for use of the recited judicial exception, and thus amount to mere data gathering.  See MPEP 2106.05(g), “[A] step of gathering data for use in a claimed process” is “[a]n example of pre-solution activity.  See also MPEP 2106.05(g), “performing clinical tests on individuals to obtain input for an equation” and “presenting offers to potential customers and gathering statistics…about how potential customers responded”.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using “a controller operating a 

As per Claims 2 and 4-7, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are abstract mathematical concepts or that may be performed in the mind without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 8-9 and 11-14, they recite a computer system(s) comprising the limitations of Claims 1-2 and 4-7, without reciting any additional elements that impose meaningful limits on 

As per Claims 15-16 and 18-20, they recite a computer program product(s) comprising the limitations of Claims 1-2 and 4-7, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 15-16 and 18-20 are rejected under the same rationale as presented in the above rejections of Claims 1-2 and 4-7.

Response to Arguments
Applicant's arguments (“Remarks”) filed 6/1/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

The Examiner respectfully submits that Applicant’s arguments presented on Pages 8-11 of Remarks have been previously submitted and responded to by the Examiner.  Applicant is directed to (at least) the Advisory Action dated 11/27/2020, Non-Final Rejection dated 12/10/2020, and Final Rejection dated 4/1/2021 for a response to these arguments.

Applicant argues on Page 12 that the addition of the user input which specifies a technological field relevant to the reduction of a highly complex mathematical expression, the invention is confined wholly to a practical application.  Applicant further argues that the claimed 
The Examiner respectfully disagrees.  Applicant states on Page 12 of Remarks that “the claims recite a specific way of utilizing user input to determine a technological field and then determine constants and operators that are relevant to said technological field”.  However, “utilizing user input to determine a technological field and then determine constants and operators that are relevant to said technological field” is not a technological solution to a technological problem.  
Claim 1 as a whole is directed to decomposing a numerical coefficient by using information received “from a user” such as the user’s technological field and a grammatical rule set, as well as additional data such as complexity cost information.  By taking into account such information, the resulting decomposed numerical coefficient (or mathematical expression) is more efficiently targeted to the user, such that the result will likely be more relevant to the user without presenting numerous erroneous or irrelevant results.  This solution, however, is not rooted in computer technology, and only requires the use of a “computer” or “controller” to operate in its ordinary capacity.  There is no indication that the claimed method requires any specialized computer hardware or other inventive computer components (i.e. a particular machine), invokes any inventive programming, or is implemented using other than generic computer components to perform generic computer functions.
Furthermore, decomposing a numerical coefficient into a mathematical expression is not a problem specifically arising as a consequence of computer technology.  Receiving information from a user and advantageously/efficiently decomposing a numerical coefficient in a manner 
Accordingly, the claims do not contain an element(s) that imposes a meaningful limit on the abstract idea that integrates the abstract idea into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182